Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 10, and 111 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodrigo (20160084945).
Referring to claims 1 and 10, Rodrigo shows a filter for a micproulse differential absorption LIDAR and corresponding method comprising: 
an etalon including a free spectral range substantially the same as a difference between a first laser wavelength and a second laser wavelength (see figure 2 Ref 202a and 204a note the larger peak is a reference signal, also see the FSR is given in paragraph 36), the etalon further including a finesse providing substantial background noise suppression and substantially constant transmission of the first laser wavelength and the second laser wavelength over a predetermined range of wavelengths (see paragraph 37 note the finesse includes a finesse of about 50, also looking to the Applicants’ specification the defined finesse is 40-50); and

Referring to claims 2 and 11, Rodrigo shows the first filter is an interference filter (see figure 3 Ref 128 includes Ref 126 and 116).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo (20160084945) in view of Gylys (20180081045).
Referring to claims 3 and 12, Gylys shows the first filter bandpass is selected to be substantially equivalent to the free spectral range plus a full width half max of the cavity mode (see paragraph 34).  It would have been obvious to include the FWHM filter because this allows for a narrow transmission spectrum as taught by Gylys.  
Referring to claims 4 and 13, Rodrigo shows a scanning FPI that transmits that is centered on the lasing center wavelength and transmits the Doppler shifted return as shown in paragraph 45.  However fails to specifically show first filter bandpass includes 
Gylys shows first filter bandpass includes a substantially constant transmission rate between the first laser wavelength and the second laser wavelength (see paragraph 57 note the center peak and right peak allow for the entire range of detected Doppler shifted signal possible).  It would have been obvious to include the constant transmission because this allows the filter to pass signals within an expected Doppler shifted band.
	Referring to claims 5 and 14, Gylys shows a temperature controller coupled to the etalon (see paragraph 46).  It would have been obvious to include the temperature controlled etalon because this is well known and adds no new or unexpected results. 
	Referring to claims 6 and 15, the modification of the temperature controlled etalon as taught by Gylys renders obvious the temperature controller is operable to shift cavity modes of the etalon (see paragraph 46).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645